                   Case 2:20-cv-08178-CCC-ESK Document 4 Filed 08/21/20 Page 1 of STATES
                                                                           UNITED 2 PageID:   34
                                                                                         DISTRICT
                                                                                                                         COURT
                                                                                                                         DISTRICT OF NEiN JERSEY
                                                                 5 0 9 4 0 7
 Plaintiff
 NEW WALLINGTON HOME, LLC, A NEW JERSEY LIMITED LIABILITY COMPANY,
 ET AL                                                                                                                   DOCKET NO. 2:20-CV-08178-CCC
                           vs
 Defendant
 BOROUGH OF WALLINGTON, ET AL                                                                                            AFFIDAVIT OF SERVICE
                                                                                                                         (for use by Private Service)


 Person to be served: BOROUGH OF WALLINGTON                                                                                Cost of Service pursuant to R4:4-30

 Address:
 24 UNION BOULEVARD
 WALLINGTON NJ 07057

 Attorney:
          NAGEL RICE
          103 EISENHOWER PARKWAY 1ST FLOOR
          ROSELAND NJ 07068
 Papers Served:
SUMMONS &COMPLAINT CIVIL COVER SHEET




 Service Data:

  Served Successfully ~                      Not Served           Date:                       Time:                V     Attempts:

           Delivered a copy to him/her personally                               Name of Person Served and relationship/title

         _ Left a copy with a competent household                                                          __ _-           ~    `
           member over 14 years of age residing therein at place of abode.

           Left a copy with a person authorized to accept                        ~~~                   5
           service, e.g. managing agent, registered agent, etc.


  Description of Person Accepting Service:

  Age:               Height:                  Weight:       ~    Hair:                 Sex:                            Race:


  Non-Served:
          (     )Defendant is unknown at the address furnished by the attorney
          (     )Ali reasonable inquiries suggest defendant moved to an undetermined address
          (     )No such street in municipality
          (     j No response on:                    Date                   Time
                                                          Date                  Time
                                                          Date                  Time

                )Other:                                                   Comments or Remarks


                                                                                I, JOEL SANCHEZ                                  ,was at
                                                                                time of service a competent adult not having a direct
                                                                                interest in the litigation. I declare under penalty
                                                                                of perjury that the foregoing is true and correct.




                                                                                          Snature of Process Server                      Date




                     ~`z       ~a a ~~ ~''

                                                          DGR LEGAL, INC.                                                      Work Order No.           509407
            t                                             1359 Littleton Road, Morris Plains, NJ 07950-3000
                                                                                                                               File No. 2:20-CV-08178-CCC
                                                          (973)403-1700 Fax (973)403-9222
Case 2:20-cv-08178-CCC-ESK Document 4 Filed 08/21/20 Page 2 of 2 PageID: 35
Case 2:20-cv-08178-CCC-ESK Document 3 Filed 07/06/20 Page 1 of 2 PagelD: 32

                    UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   NEW WALLINGTON HOMES,LLC,ET
   AL.,
   Plaintiff

                             V.                     5~11~1[MONS Yl1V A CIVIL CASE
   BOROUGH OF WALLINGTON,ET AL.,
   Defendant
                                                    CASE
                                                    NUMBER:2:20—CV-08178—CCC—ESK


      T~:(Name and address ofDefendant):
                       Borough of Wallington
                       24 Union Avenue
                       Wallington, NJ 07057




       A lawsuit has been filed against you.

       Within 21 days after service of this summons on you(not counting the day you received it)
   -- or 60 days if you are the United States or a United States Agency, or an office or employee of
   the United States described in Fed. R. civ. P. 12(a)(2) or(3)-- you must serve on the plaintiff
   an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney, whose
   name and address are:
                     Bruce H. Nagel, Esq.
                     Nagel Rice, LLP
                     103 Eisenhower Parkway, Suite 103
                     Roseland, NJ 07068


       If you fail to respond,judgment by default will be entered against you for the relief
    demanded in the complaint. You also must file your answer or motion with the court.



                                                                             -_



    s/ WILLIAM T. WALSH
    CLERK




                                                                ISSITED ON 2020-07-06 09:18:17, Clerk
                                                                            USDC NJD
